On Motion to Dismiss Appeal.
SOMMERVILLE, J.
The plaintiff and appellee moves to dismiss the devolutive appeal taken by defendant in this cause, which is an executory proceeding, on the ground that the defendant is without interest.
The plaintiff set forth that it proceeded against the defendant and the property formerly owned by it under executory process, as it had a right to do, although defendant had long since parted with title and possession of the property, and that, after executory process had issued, the defendant sued out an injunction to prevent further proceedings, which injunction was dissolved at defendant’s cost; that no appeal was taken from that judgment, and the property has been sold in the proceeding.
The defendant evidently had sufficient interest in the suit for plaintiff to have made it a defendant in the cause, and the court cannot say at this time that it is not interested in appealing from the order directing that its property be sold.
The Constitution gives to all persons against whom judgments are rendered the right of appeal; and this court cannot take it from them.
Defendant is not alleged to have acquiesced in the judgment appealed from.
The motion to' dismiss the appeal is denied.
. PROVOSTY and O’NIELL, JJ., dissent, and O’NIELL, J., will hand down reasons.